DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nishisaka et al. (U.S. Patent Publication No. 2016/0268046).

Regarding claim 1, in Figures 1 and 3, Nishisaka discloses a multilayer capacitor comprising: a capacitor body (10) including a plurality of dielectric layers (1) and a plurality of internal electrodes(2a, 2b)  alternately disposed with each of the plurality of dielectric layers interposed therebetween; and an external electrode (13a) disposed on the capacitor body to be connected to the plurality of internal electrodes, wherein at least one intermetallic compound layer (40a) is disposed in a region in which the plurality of internal electrodes and the external electrode are connected, and a total number of the at least one intermetallic compound layer is more than or equal to 55% and less than 100% of a total number of the plurality of internal electrodes (the number of internal electrodes joined to the external electrodes, via the mutual diffusion layers 40a, relative to a total number of the internal electrodes is about 70% or more, claim 2; Looking at Figures 1 and 3, this means that at least 7 out of the 10 internal electrodes may be joined to the external electrodes via the mutual diffusion layers, thus at least 7 mutual diffusion layers 40a will be disposed between the internal electrodes and the external electrodes --- 70% or greater is within the claimed range).
Regarding claim 2, Nishisaka discloses wherein the total number of the at least one intermetallic compound layer is 55% to 99% of the total number of the plurality of internal electrodes (claim 2).
Regarding claim 3, Nishisaka discloses wherein a ratio of an average thickness of the at least one intermetallic compound layer to an average thickness of the plurality of internal electrodes is 50% or more (paragraphs [0011], [0045]).
Regarding claim 4, Nishisaka discloses wherein the capacitor body comprises first and second surfaces opposing each other in a first direction, third and fourth surfaces opposing each other in a second direction, perpendicular to the first direction, and fifth and sixth surfaces opposing each other in a third direction, perpendicular to the first and second directions, wherein in the third and fourth surfaces of capacitor body, a plurality of grooves are disposed between the dielectric layers disposed in the first direction, and the at least one intermetallic compound layer is disposed in the grooves (Figures 1 and 3).
Regarding claim 5, Nishisaka discloses wherein an average depth of the plurality of grooves is 30 µm or more (Figures 1 and 3).
Regarding claim 6, Nishisaka discloses wherein an average depth of portions of the external electrode that diffuse to the plurality of internal electrodes, on connection portions between the plurality of internal electrodes and the external electrode, is 30 µm or more (Figures 1 and 3).
Regarding claim 7, Nishisaka discloses wherein the external electrode comprises: an electrode layer disposed on the capacitor body and in contact with the at least one intermetallic compound layer; and a conductive resin layer disposed on the electrode layer and including a plurality of metal particles, a conductive connection portion surrounding each of the plurality of metal particles and contacting the electrode layer, and a base resin (Figures 1 and 3).
Regarding claim 8, Nishisaka discloses wherein the plurality of metal particles of the conductive resin layer include at least one of copper, nickel, silver, silver-coated copper, or tin-coated copper (paragraphs [0086] – [0087]).
Regarding claim 9, Nishisaka discloses wherein the plurality of metal particles of the conductive resin layer have one of a spherical shape, a flake shape, or a mixture of the spherical shape and the flake shape (Figures 1 and 3).
Regarding claim 10, Nishisaka discloses wherein the external electrode further comprises a plating layer disposed on the conductive resin layer (Figures 1 and 3).
Regarding claim 11, Nishisaka discloses plating layer comprises a nickel plating layer and a tin plating layer (13b, 13c, Figures 1 and 3), sequentially stacked on the conductive resin layer.
Regarding claim 12, Nishisaka discloses wherein each of the plurality of internal electrodes includes nickel, and the at least one intermetallic compound layer includes nickel-copper (Ni-Cu) (paragraph [0035]).
Regarding claim 13, Nishisaka discloses board having a multilayer capacitor mounted thereon, the board comprising: a substrate having a plurality of electrode pads on one surface of the substrate; and the multilayer capacitor of claim 1, mounted on the substrate, wherein the external electrode is connected to the plurality of electrode pads (Figures 1 and 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847